EXHIBIT 10.2

 

March 15, 2019

 

Mr. Michael W. Nall

Chief Executive Officer and President

Biocept, Inc.

5810 Nancy Ridge Drive

San Diego, CA 92121

 

Dear Mr. Nall:

 

This letter (the “Agreement”) constitutes the agreement between Maxim Group LLC
(“Maxim”), Dawson James Securities, Inc. (“DJ” and together with Maxim, the
“Placement Agents”) and Biocept, Inc., a company incorporated under the laws of
the State of Delaware (the “Company”), pursuant to which the Placement Agents
shall serve as the placement agents for the Company, on a “reasonable best
efforts” basis, in connection with the proposed placement (the “Placement”) of
common stock (the “Shares”) of the Company, par value $0.0001 per share (“Common
Stock”), pre-funded warrants to purchase Common Stock (the “Pre-Funded
Warrants”) and Series B warrants to purchase Common Stock (the “Series B
Warrants” and, together with the Pre-Funded Warrants, “the “Warrants,” and the
Warrants, collectively with the Shares, the “Securities”). The terms of the
Placement and the Securities shall be mutually agreed upon by the Company and
the purchasers (each, a “Purchaser” and collectively, the “Purchasers”) and
nothing herein constitutes that the Placement Agents would have the power or
authority to bind the Company or any Purchaser or an obligation for the Company
to issue any Securities or complete the Placement. This Agreement and the
documents executed and delivered by the Company and the Purchasers in connection
with the Placement, including but not limited to the Purchase Agreement (as
defined below) shall be collectively referred to herein as the “Transaction
Documents.” The date of the closing of the Placement shall be referred to herein
as the “Closing Date.” The Company expressly acknowledges and agrees that the
Placement Agents’ obligations hereunder are on a reasonable best efforts basis
only and that the execution of this Agreement does not constitute a commitment
by the Placement Agents to purchase the Securities and does not ensure the
successful placement of the Securities or any portion thereof or the success of
the Placement Agents’ with respect to securing any other financing on behalf of
the Company. Following the prior written consent of the Company, the Placement
Agents may retain other brokers or dealers to act as sub-agents or
selected-dealers on its behalf in connection with the Placement.  The sale of
the Securities to any Purchaser will be evidenced by a securities purchase
agreement (the “Purchase Agreement”) between the Company and such Purchaser in a
form reasonably acceptable to the Company and the Placement Agents.  Capitalized
terms that are not otherwise defined herein have the meanings given to such
terms in the Purchase Agreement.  Prior to the signing of any Purchase
Agreement, officers of the Company will be available to answer inquiries from
prospective Purchasers.

 

SECTION 1.REPRESENTATIONS AND WARRANTIES OF THE COMPANY; COVENANTS OF THE
COMPANY.

 

A.Representations of the Company.  Each of the representations and warranties
(together with any related disclosure schedules thereto) and covenants made by
the Company to the Purchasers in the Purchase Agreement in connection with the
Placement is hereby incorporated herein by reference into this Agreement (as
though fully restated herein) and is, as of the date of this Agreement and as of
the Closing Date, hereby made to, and in favor of, the Placement Agents. In
addition to the foregoing, the Company represents and warrants that:

 

1

 

--------------------------------------------------------------------------------

1.The Company has prepared and filed with the Commission a registration
statement on Form S-3 (Registration No. 333-224946), and amendments thereto, and
related preliminary prospectuses, for the registration under the Securities Act
of 1933, as amended (the “Securities Act”), of the Shares and the Pre-Funded
Warrants, which registration statement, as so amended (including post-effective
amendments, if any) became effective on May 24, 2018.  At the time of such
filing, the Company met the requirements of Form S-3 under the Securities Act.
Such registration statement meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act and complies with said Rule. The Company
will file with the Commission pursuant to Rule 424(b) under the Securities Act,
and the rules and regulations (the “Rules and Regulations”) of the Commission
promulgated thereunder, a supplement to the form of prospectus included in such
registration statement relating to the placement of the Shares and Pre-Funded
Warrants and the plan of distribution thereof and has advised the Placement
Agents of all further information (financial and other) with respect to the
Company required to be set forth therein. Such registration statement, including
the exhibits thereto, as amended at the date of this Agreement, is hereinafter
called the “Registration Statement”; such prospectus in the form in which it
appears in the Registration Statement is hereinafter called the “Base
Prospectus”; and the supplemented form of prospectus, in the form in which it
will be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so supplemented) is hereinafter called the “Prospectus
Supplement.” Any reference in this Agreement to the Registration Statement, the
Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the documents incorporated by reference therein (the “Incorporated
Documents”) pursuant to Item 12 of Form S-3 which were filed under the Exchange
Act on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.

 

2.The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, the Time of Sale Prospectus and the Prospectus
Supplement, each as of its respective date, comply in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and
Regulations. Each of the Base Prospectus, the Time of Sale Prospectus and the
Prospectus Supplement, as amended or supplemented, did not and will not contain
as of the date thereof any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were

2

 

--------------------------------------------------------------------------------

made, not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in the light of
the circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus or Prospectus Supplement, when such documents are filed
with the Commission, will conform in all material respects to the requirements
of the Exchange Act and the applicable Rules and Regulations, as applicable, and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus or Prospectus Supplement, or to be filed as exhibits or schedules to
the Registration Statement, which (x) have not been described or filed as
required or (y) will not be filed within the requisite time period.

 

3.The Company is eligible to use free writing prospectuses in connection with
the Placement pursuant to Rules 164 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act and the applicable rules
and regulations of the Commission thereunder. Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder. The Company will not, without the prior consent of the Placement
Agents, prepare, use or refer to, any free writing prospectus.

 

4.No registration under the Securities Act is required for the offer and sale of
the Series B Warrants or the Series B Warrant Shares by the Company to the
Purchasers as contemplated hereby

 

5.There are no affiliations with any FINRA member firm among the Company's
officers, directors or, to the knowledge of the Company, any five percent (5.0%)
or greater stockholder of the Company, except as set forth in the Registration
Statement and SEC Reports.

 

B.Covenants of the Company. The Company has delivered, or will as promptly as
practicable deliver, to the Placement Agents complete conformed copies of the
Registration Statement and of each consent and certificate of experts, as
applicable, filed as a part thereof, and conformed copies of the Registration
Statement (without exhibits), the Base Prospectus, the Time of Sale Prospectus
and the Prospectus Supplement, as amended or supplemented, in such quantities
and at such places as the Placement Agent reasonably requests. Neither the
Company nor any of its directors and officers has distributed and none of them
will distribute, prior to the Closing Date, any offering material in connection
with the offering and sale of the Securities pursuant to the Placement other
than the Base Prospectus, the Time of Sale Prospectus, the Prospectus
Supplement, the Registration Statement, copies of the documents incorporated by
reference therein and any other materials permitted by the Securities Act.

 

3

 

--------------------------------------------------------------------------------

SECTION 2.       REPRESENTATIONS OF THE PLACEMENT AGENTS. Each of the Placement
Agents, severally and not jointly, represents and warrants that it (i) is a
member in good standing of FINRA, (ii) is registered as a broker/dealer under
the Exchange Act, (iii) is licensed as a broker/dealer under the laws of the
States applicable to the offers and sales of the Securities by such Placement
Agent, (iv) is and will be a body corporate validly existing under the laws of
its place of incorporation, and (v) has full power and authority to enter into
and perform its obligations under this Agreement. Each Placement Agent will
immediately notify the Company in writing of any change in its status as such.
Each of the Placement Agents, severally and not jointly, covenants that it will
use its reasonable best efforts to conduct the Placement hereunder in compliance
with the provisions of this Agreement and the requirements of applicable law.  

 

SECTION 3.        COMPENSATION.  In consideration of the services to be provided
for hereunder, the Company shall pay to the Placement Agents or their respective
designees their pro rata portion (based on the Securities placed) of the
following compensation with respect to the Securities which they are placing:

 

A.A cash fee (the “Cash Fee”) equal to an aggregate of six percent (6%) of the
aggregate gross proceeds raised in the Placement, which Cash Fee is payable
eighty percent (80%) to Maxim and twenty percent (20%) to DJ.  The Cash Fee
shall be paid at the Closing of the Placement.

 

B.Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company also agrees
to reimburse the Placement Agents for all travel and other out-of-pocket
expenses, including the reasonable fees, costs and disbursements of its legal
counsel, in an amount not to exceed an aggregate of $50,000, of which $25,000
has been paid to the Placement Agents as an advance against expenses (the
“Advance”). The Company will reimburse Placement Agents directly out of the
Closing of the Placement.  In the event this Agreement shall terminate prior to
the consummation of the Placement, the Placement Agents shall be entitled to
reimbursement for actual expenses; provided, however, such expenses shall not
exceed $25,000.  Any unused portion of the Advance delivered to Maxim will be
returned to the Company to the extent not actually incurred.

 

C.Each Placement Agent reserves the right to reduce any item of its compensation
or adjust the terms thereof as specified herein in the event that a
determination shall be made by FINRA to the effect that such Placement Agent’s
aggregate compensation is in excess of FINRA Rules or that the terms thereof
require adjustment.

 

SECTION 4.       INDEMNIFICATION. The Company agrees to the indemnification and
other agreements set forth in the Indemnification Provisions (the
“Indemnification”) attached hereto as Addendum A, the provisions of which are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.

 

SECTION 5.       ENGAGEMENT TERM. The Placement Agents’ engagement hereunder
shall be until the earlier of (i) the final closing date of the Placement and
(ii) the date a party terminates the engagement according to the terms of the
next sentence (such date, the “Termination Date” and the period of time during
which this Agreement remains in effect is referred to herein as the “Term”).
After an initial period of three (3) month(s) from the date hereof, the
engagement may be terminated at any time by either party upon 10 days written
notice to the other party, effective upon receipt of written notice to that
effect by the other party. If the Company elects to terminate this Agreement for
any reason even though the Placement Agents were prepared to proceed with the
Placement reasonably within the intent of this Agreement, and if within six (6)
months following such termination, the Company completes any financing of
equity, equity-linked or debt or other capital raising activity of the Company
(other than the exercise by any person or entity of any options, warrants or
other convertible securities) with any of the

4

 

--------------------------------------------------------------------------------

investors contacted by Placement Agents during the term of this Agreement, then
the Company will pay the Placement Agents upon the closing of such financing the
compensation set forth in Section 3 herein. Notwithstanding anything to the
contrary contained herein, the provisions concerning the Company’s obligation to
pay any fees actually earned pursuant to Section 3 hereof and the provisions
concerning confidentiality, indemnification and contribution contained herein
and the Company’s obligations contained in the Indemnification Provisions will
survive any expiration or termination of this Agreement. If this Agreement is
terminated prior to the completion of the Placement, all fees due to the
Placement Agents shall be paid by the Company to the Placement Agents on or
before the Termination Date (in the event such fees are earned or owed as of the
Termination Date). The Placement Agents each agree, severally and not jointly,
not to use any confidential information concerning the Company provided to the
Placement Agents by the Company for any purposes other than those contemplated
under this Agreement.

 

SECTION 6.      PLACEMENT AGENT INFORMATION. The Company agrees that any
information or advice rendered by the Placement Agents in connection with this
engagement is for the confidential use of the Company only in their evaluation
of the Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agents’ prior written consent.

 

SECTION 7.       NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and
shall not be construed as creating rights enforceable by any person or entity
not a party hereto, except those entitled hereto by virtue of the
Indemnification Provisions hereof. The Company acknowledges and agrees that each
Placement Agent is not and shall not be construed as a fiduciary of the Company
and shall have no duties or liabilities to the equity holders or the creditors
of the Company or any other person by virtue of this Agreement or the retention
of such Placement Agent hereunder, all of which are hereby expressly waived.

 

SECTION 8.       CLOSING. The obligations of the Placement Agents, and the
closing of the sale of the Securities hereunder are subject to the accuracy,
when made and on the Closing Date, of the representations and warranties on the
part of the Company and its Subsidiaries contained herein and in the Purchase
Agreement, to the accuracy of the statements of the Company and its Subsidiaries
made in any certificates pursuant to the provisions hereof, to the performance
by the Company and its Subsidiaries of their obligations hereunder, and to each
of the following additional terms and conditions, except as otherwise disclosed
to and acknowledged and waived by the Placement Agent by the Company:

 

A.No stop order suspending the effectiveness of the Registration Statement shall
have been issued and no proceedings for that purpose shall have been initiated
or threatened by the Commission, and any request for additional information on
the part of the Commission (to be included in the Registration Statement, the
Base Prospectus, the Prospectus Supplement or otherwise) shall have been
complied with to the reasonable satisfaction of the Placement Agents. Any
filings required to be made by the Company in connection with the Placement
shall have been timely filed with the Commission.

 

B.The Placement Agents shall not have discovered and disclosed to the Company on
or prior to the Closing Date that the Registration Statement, the Base
Prospectus, the Prospectus Supplement or any amendment or supplement thereto
contains an untrue statement of a fact which, in the opinion of counsel for the
Placement Agents, is material or omits to state any fact which, in the opinion
of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

C.All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this

5

 

--------------------------------------------------------------------------------

Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to counsel for the Placement Agents, and
the Company shall have furnished to such counsel all documents and information
that they may reasonably request to enable them to pass upon such matters.

 

D.The Placement Agents shall have received from outside counsel to the Company
such counsel’s written opinions, addressed to the Placement Agents and the
Purchasers and dated as of the Closing Date, in form and substance reasonably
satisfactory to the Placement Agents.

 

E.On the date of this Agreement and on the Closing Date, the Placement Agents
shall have received a “comfort” letter from Mayer Hoffman McCann P.C as of each
such date, addressed to each of the Placement Agents and in form and substance
satisfactory in all respects to the Placement Agents and Placement Agents’
counsel.

 

F.On the Closing Date, Placement Agents shall have received a certificate of the
chief executive officer of the Company, dated, as applicable, as of the date of
such Closing, to the effect that, as of the date of this Agreement and as of the
applicable date, the representations and warranties of the Company contained
herein and in the Purchase Agreement were and are accurate in all material
respects, except for such changes as are contemplated by this Agreement and
except as to representations and warranties that were expressly limited to a
state of facts existing at a time prior to the applicable Closing Date, and
that, as of the applicable date, the obligations to be performed by the Company
hereunder on or prior thereto have been fully performed in all material
respects.

 

G.On the Closing Date, Placement Agents shall have received a certificate of the
Secretary of the Company, dated, as applicable, as of the date of such Closing,
certifying to the organizational documents, good standing in the state of
incorporation of the Company and board resolutions relating to the Placement of
the Securities from the Company.

 

H.Neither the Company nor any of its Subsidiaries (i) shall have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Registration Statement, the Base Prospectus and the Prospectus
Supplement, any loss or interference with its business from fire, explosion,
flood, terrorist act or other calamity, whether or not covered by insurance, or
from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth in or contemplated by the Registration Statement,
the Base Prospectus and the Prospectus Supplement, (ii) since such date there
shall not have been any change in the capital stock or long-term debt of the
Company or any of its Subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders' equity, results of operations or prospects of
the Company and its Subsidiaries, otherwise than as set forth in or contemplated
by the Registration Statement, the Base Prospectus and the Prospectus
Supplement, and (iii) since such date there shall not have been any inquiries by
the Commission, FINRA or any other regulatory body regarding the Company’s use
of blockchain, IOT, cloud analytics, machine learning or other similar
technologies, the effect of which, in any such case described in clause (i),
(ii) or (iii), is, in the judgment of the Placement Agents, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Base Prospectus, Time of Sale Prospectus and Prospectus Supplement.

 

I.The Common Stock is registered under the Exchange Act and, as of the Closing
Date, the Shares and Warrant Shares shall be listed and admitted and authorized
for trading on the Trading Market or other applicable U.S. national exchange and
satisfactory evidence of such action shall have been provided to the Placement
Agents. The Company shall have taken no action designed to, or likely to have
the effect of terminating the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Common Stock from the
Trading Market or other applicable U.S.

6

 

--------------------------------------------------------------------------------

national exchange, nor has the Company received any information suggesting that
the Commission or the Trading Market or other U.S. applicable national exchange
is contemplating terminating such registration or listing.

 

J.No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

 

K.The Company shall have prepared and filed with the Commission a Current Report
on Form 8-K with respect to the Placement, including as an exhibit thereto this
Agreement.

 

L.The Company shall have entered into a Purchase Agreement with each of the
Purchasers and such agreements shall be in full force and effect and shall
contain representations, warranties and covenants of the Company as agreed
between the Company and the Purchasers.

 

M.FINRA shall have raised no objection to the fairness and reasonableness of the
terms and arrangements of this Agreement. In addition, the Company shall, if
requested by the Placement Agents, make or authorize Placement Agents’ counsel
to make on the Company’s behalf, any filing with the FINRA Corporate Financing
Department pursuant to FINRA Rule 5110 with respect to the Placement and pay all
filing fees required in connection therewith.

 

N.Prior to the Closing Date, the Company shall have furnished to the Placement
Agents such further information, certificates and documents as the Placement
Agents may reasonably request.

 

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Placement Agents or to
Placement Agents’ counsel pursuant to this Section 8 shall not be reasonably
satisfactory in form and substance to the Placement Agents and to Placement
Agents’ counsel, all obligations of the Placement Agents hereunder may be
cancelled by the Placement Agents at, or at any time prior to, the consummation
of the Closing. Notice of such cancellation shall be given to the Company in
writing or orally. Any such oral notice shall be confirmed promptly thereafter
in writing.

 

SECTION 9.RIGHT OF FIRST REFUSAL. For the avoidance of doubt, the Placement
Agents shall continue to be entitled to the terms and conditions of the right of
first refusal as granted on September 20, 2018 and as set forth in Section 9 of
that certain placement agency agreement dated September 20, 2018 by and among
Maxim, DJ and the Company.  Additionally, following the Closing of a Placement
pursuant to this Agreement, for a period beginning September 21, 2019 until
December 31, 2019, the Company grants Maxim the right of first refusal to act as
lead managing underwriter and book runner and/or lead placement agent, with at
least ninety percent (90%) of the economics, and DJ shall have the right of
first refusal to act as a co-placement agent or underwriter or co-manager, with
at least twenty percent (10%) of the economics, for any and all future equity,
equity-linked or debt (excluding commercial bank debt) offerings undertaken
during such period by the Company or any subsidiary of the Company.

 

SECTION 10.     GOVERNING LAW. This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed

7

 

--------------------------------------------------------------------------------

entirely in such State. This Agreement may not be assigned by either party
without the prior written consent of the other party. This Agreement shall be
binding upon and inure to the benefit of the parties hereto, and their
respective successors and permitted assigns. Any right to trial by jury with
respect to any dispute arising under this Agreement or any transaction or
conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York or into the
Federal Court located in New York, New York and, by execution and delivery of
this Agreement, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of aforesaid courts.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney's fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

  

SECTION 11.     ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings, relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Placement Agents and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery of the Securities. This
Agreement may be executed in two or more counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or a .pdf format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or .pdf signature
page were an original thereof.

 

SECTION 12.CONFIDENTIALITY.  Each of the Placement Agents, severally and not
jointly, (i) will keep the Confidential Information (as such term is defined
below) confidential and will not (except as required by applicable law or stock
exchange requirement, regulation or legal process (“Legal Requirement”)),
without the Company’s prior written consent, disclose to any person any
Confidential Information, and (ii) will not use any Confidential Information
other than in connection with the Placement.  The Placement Agents further
agree, severally and not jointly, to disclose the Confidential Information only
to its Representatives (as such term is defined below) who need to know the
Confidential Information for the purpose of the Placement, and who are informed
by the Placement Agents of the confidential nature of the Confidential
Information. The term “Confidential Information” shall mean, all confidential,
proprietary and non-public information (whether written, oral or electronic
communications) furnished by the Company to a Placement Agent or its
Representatives in connection with such Placement Agent’s evaluation of the
Placement. The term “Confidential Information” will not, however, include
information which (i) is or becomes publicly available other than as a result of
a disclosure by a Placement Agent or its Representatives in violation of this
Agreement, (ii) is or becomes available to a Placement Agent or any of its
Representatives on a non-confidential basis from a third-party, (iii) is known
to a Placement Agent or any of its Representatives prior to disclosure by the
Company or any of its Representatives, or (iv) is or has been independently
developed by a Placement Agent and/or the Representatives without use of any
Confidential Information furnished to it by the

8

 

--------------------------------------------------------------------------------

Company. The term “Representatives” shall mean each Placement Agent’s directors,
board committees, officers, employees, financial advisors, attorneys and
accountants. This provision shall be in full force until the earlier of (a) the
date that the Confidential Information ceases to be confidential and (b) two
years from the date hereof.  Notwithstanding any of the foregoing, in the event
that the Placement Agents or any of their respective Representatives are
required by Legal Requirement to disclose any of the Confidential Information,
such Placement Agent and their respective Representatives will furnish only that
portion of the Confidential Information which such Placement Agent or their
respective Representative, as applicable, is required to disclose by Legal
Requirement as advised by counsel, and will use reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded the Confidential
Information so disclosed.

SECTION 13.     NOTICES. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is sent to the email address
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is sent to the email address on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the third business
day following the date of mailing, if sent by U.S. internationally recognized
air courier service, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as set forth on the signature pages hereto.

 

SECTION 14.Press Announcements. The Company agrees that the Placement Agents
shall, from and after any Closing, have the right to reference the Placement and
the Placement Agents’ role in connection therewith in the Placement Agents’
marketing materials and on its website and to place advertisements in financial
and other newspapers and journals, in each case at its own expense.

 

[The remainder of this page has been intentionally left blank.]

 




9

 

--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim and DJ the enclosed copy of this Agreement.

 

 

Very truly yours,

 

 

 

Maxim GROUP LLC

 

 

 

By: 

   /s/ Clifford A. Teller

 

 

Name: Clifford A. Teller

 

 

Title:    Executive Managing Director,

Investment Banking

 

 

 

Address for notice:

 

405 Lexington Avenue

 

New York, NY 10174

 

Attention: James Siegel, General Counsel

Email: jsiegel@maximgrp.com

 

 

Dawson james securities, inc.

 

 

 

By: 

   /s/ Robert D. Keyser, Jr.

 

 

Name: Robert D. Keyser, Jr.

 

 

Title:   Chief Executive Officer

 

 

 

 

Address for notice:

 

1 North Federal Hwy, 5th Floor

Boca Raton, FL 33432

 

Attention: Robert D. Keyser, Jr.

Email: bob@dawsonjames.com

 

Accepted and Agreed to as of

the date first written above:

 

BIOCEPT, INC.

 

By: 

   /s/ Michael W. Nall

 

 

Name: Michael W. Nall

 

 

Title: Chief Executive Officer and President

 

 

Address for notice:

Biocept, Inc.

5810 Nancy Ridge Drive

San Diego, CA 92121
Attn: Chief Executive Officer and President

Email: mnall@biocept.com

 

[Signature Page to Placement Agency Agreement Between

Biocept, Inc., Maxim Group LLC and Dawson James Securities, Inc.]

 

 

 

--------------------------------------------------------------------------------

 

ADDENDUM A

INDEMNIFICATION PROVISIONS

 

 In connection with the engagement of Maxim Group LLC and Dawson James
Securities, Inc. (the “Lead Managers”) by Biocept, Inc. (the “Company”) pursuant
to a placement agency agreement dated as of the date hereof, between the Company
and the Lead Managers, as it may be amended from time to time in writing (the
“Agreement”), the Company hereby agrees as follows:

 

1.To the extent permitted by law, the Company will indemnify the Lead Managers
and each of their affiliates, directors, officers, employees and controlling
persons (within the meaning of Section 15 of the Securities Act of 1933, as
amended, or Section 20 of the Securities Exchange Act of 1934) against all
losses, claims, damages, expenses and liabilities, as the same are incurred
(including the reasonable fees and expenses of counsel), relating to or arising
out of its activities hereunder or pursuant to the Agreement, except, with
regard to the Lead Managers, to the extent that any losses, claims, damages,
expenses or liabilities (or actions in respect thereof) are found in a final
judgment (not subject to appeal) by a court of law to have resulted primarily
and directly from the Lead Managers’ willful misconduct or gross negligence in
performing the services described herein, as the case may be.

 

2.Promptly after receipt by the Lead Managers of notice of any claim or the
commencement of any action or proceeding with respect to which the Lead Managers
are entitled to indemnity hereunder, the Lead Managers will notify the Company
in writing of such claim or of the commencement of such action or proceeding,
and the Company will assume the defense of such action or proceeding and will
employ counsel reasonably satisfactory to the Lead Managers and will pay the
fees and expenses of such counsel. Notwithstanding the preceding sentence, the
Lead Managers will be entitled to employ counsel separate from counsel for the
Company and from any other party in such action if counsel for the Lead Managers
reasonably determines that it would be inappropriate under the applicable rules
of professional responsibility for the same counsel to represent both the
Company and the Lead Managers. In such event, the reasonable fees and
disbursements of no more than one such separate counsel will be paid by the
Company. The Company will have the exclusive right to settle the claim or
proceeding provided that the Company will not settle any such claim, action or
proceeding without the prior written consent of the Lead Managers, which will
not be unreasonably withheld.

 

3.The Company agrees to notify the Lead Managers promptly of the assertion
against it or any other person of any claim or the commencement of any action or
proceeding relating to a transaction contemplated by the Agreement.

 

4.If for any reason the foregoing indemnity is unavailable to the Lead Managers
or insufficient to hold the Lead Managers harmless, then the Company shall
contribute to the amount paid or payable by the Lead Managers, as the case may
be, as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand, and the Lead Managers on the other, but also the
relative fault of the Company on the one hand and the Lead Managers on the other
that resulted in such losses, claims, damages or liabilities, as well as any
relevant equitable considerations. The amounts paid or payable by a party in
respect of losses, claims, damages and liabilities referred to above shall be
deemed to include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim. Notwithstanding the provisions
hereof, the Lead Managers’ share of the liability hereunder shall not be in
excess of the amount of fees actually received, or to be received, by the Lead
Managers under the Agreement (excluding any amounts received as reimbursement of
expenses incurred by the Lead Managers).

 

 

 

--------------------------------------------------------------------------------

 

5.These Indemnification Provisions shall remain in full force and effect whether
or not the transaction contemplated by the Agreement is completed and shall
survive the termination of the Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
the Agreement or otherwise.

 

 

[The remainder of this page has been intentionally left blank.] 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

 

 

 

Maxim GROUP LLC

 

 

 

By: 

   /s/ Clifford A. Teller

 

 

Name: Clifford A. Teller

 

 

Title:    Executive Managing Director,

Investment Banking

 

 

 

Address for notice:

 

405 Lexington Avenue

 

New York, NY 10174

 

Attention: James Siegel, General Counsel

Email: jsiegel@maximgrp.com

 

 

Dawson james securities, inc.

 

 

 

By: 

   /s/ Robert D. Keyser, Jr.

 

 

Name: Robert D. Keyser, Jr.

 

 

Title:   Chief Executive Officer

 

 

 

 

Address for notice:

 

1 North Federal Hwy, 5th Floor

 

Boca Raton, FL 33432

 

Attention: Robert D. Keyser, Jr.

Email: bob@dawsonjames.com

 

Accepted and Agreed to as of

the date first written above:

 

BIOCEPT, INC.

 

By: 

   /s/ Michael W. Nall

 

 

Name: Michael W. Nall

 

 

Title: Chief Executive Officer and President

 

 

Address for notice:

Biocept, Inc.

5810 Nancy Ridge Drive

San Diego, CA 92121
Attn: Chief Executive Officer and President

Email: mnall@biocept.com

 

 

[Signature Page to Indemnification Provisions

Pursuant to Placement Agency Agreement

between Biocept, Inc., Maxim Group LLC and Dawson James Securities, Inc.]

 